Citation Nr: 1039553	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO. 09-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence was submitted to reopen the 
claim for entitlement to service connection for a left knee 
condition.

2. Entitlement to service connection for a left knee condition. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1958 through 
September 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for a right eye disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Entitlement to service connection for a left knee disorder was 
denied in September 2000 and not appealed.

2. Since September 2000 evidence was received indicating that the 
Veteran's left knee disability was "probably" related to 
service.

3. The competent medical and lay evidence of record does not show 
that the Veteran's left knee condition is as likely as not the 
result of an in-service incurrence, or otherwise causally 
connected to service.


CONCLUSIONS OF LAW

1. New and material evidence was received to reopen the 
previously denied claim for entitlement to service connection for 
a left knee condition. 38 U.S.C.A. § 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. § 3.104, 3.156, 3.160 (d), 20.302(a) 20.1103 
(2010).

2. The criteria for service connection for a left knee condition 
are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen his claim for entitlement to 
service connection for a left knee condition. This claim was 
initially denied in the September 2000 rating decision, which was 
not appealed. Thus, the September 2000 rating decision became 
final. 38 C.F.R. § 3.104, 20.1103 (2010). A claim that has been 
denied, and not appealed, will not be reopened and considered on 
the same factual basis. 
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a). 

The Veteran submitted a statement in September 2007 requesting to 
reopen the claim. The exception to the rule of finality provides 
that if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the last 
final disallowance must be considered in determining whether the 
newly submitted evidence is probative. Id. Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance. Id.

In this case, the claim was denied due to the absence of evidence 
showing that the Veteran had a chronic knee disability in 
service. See September 2000 rating decision. Since the September 
2000 denial, which was not effectively appealed, relevant 
evidence has been added to the claims folder. In particular, in 
August 2007, a VA staff physician stated that the problem the 
Veteran "is having with his left knee today probably relates 
back to his knee injury he had while on active duty."  

This record specifically addressed the basis of the last prior 
final decision with regard to the Veteran's claim. It suggests 
that there may be a causal connection between the Veteran's 
current left knee disability and his active service. The evidence 
thereby relates to an unestablished fact necessary to 
substantiate the claim, and because this evidence was not in the 
claims folder at the time of the September 2000 rating decision, 
it is both new and material to the claim. Accordingly, the claim 
is reopened.

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the Veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the evidence available for review includes service 
treatment records, post-service VA treatment records, and March 
2001and December 2009 VA examination reports. 

The Veteran's service treatment records reflect that he was 
treated in September 1959 for a painful and swollen left knee 
following a fall while playing football. He was x-rayed several 
days later and the swelling was down and he was noted as "almost 
symptomatic."  The next day his range of motion was noted as 
normal. And the following day he was reported as stable and 
asymptomatic. See September 23 - 28, 1959, service treatment 
records. There is no showing of any treatment of the knee in the 
year following this incident during the Veteran's remaining time 
in service. The Veteran, however, claims that he has a current 
left knee disability related to this in service incident.

A review of the entire body of post-service treatment records 
reveals that it was not until many years later that knee pain 
began to manifest, and that knee pain is generally noted as 
bilateral, rather than related to the left knee. A May 2000 VA 
outpatient record, it is noted that the Veteran has chronic knee 
pain, bilaterally. This is the first mention of knee pain, which 
the Board notes is nearly forty years following the Veteran's 
discharge from service.

In July 2000, another VA physician noted degenerative joint 
disease in both of the Veteran's knees and suggested that it is 
"possible that if some type of old injury occurred, relating to 
cartilage in his knees in the past, DJD could result."  The 
Board again notes that there is no mention of cartilage 
interference in the Veteran's service treatment records.

In March 2001, the Veteran was afforded a VA joints examination, 
but on physical and x-ray review, the examiner could find "no 
objective evidence of organic pathology to explain his 
symptoms." The examiner went on to state that he "cannot relate 
anything present in his knee today with the contusion he 
sustained in 1959."

In an August 2007 VA treatment note, a VA physician diagnosed 
early degenerative changes of the left knee and stated that the 
problem the Veteran "is having with his left knee today probably 
relates back to his knee injury he had while on active duty."

The only additional evidence available for the Board's review is 
the December 2009 VA examination report. The VA examiner reviewed 
the Veteran's claims folder and accurately reported the Veteran's 
history. At this time, the examiner diagnosed severe degenerative 
joint disease of the left knee. The examiner went on to confirm 
the in-service knee injury, but noted that the Veteran was 
recovered from the injury and back on full duty status within a 
few days, with no further treatment for many years following his 
discharge from service. The examiner went on to state that there 
was no basis for finding a nexus between the current degenerative 
joint disease and the in-service incurrence. The examiner noted 
that there was no knee disability noted at the time of the 
Veteran's discharge or for many years to follow. The examiner 
then concluded that "it is not as likely as not that his 
degenerative joint disease of the left knee is the direct and 
proximate result of any incident or occurrence in the military."

Thus, when examined as a whole, the evidence reveals that two 
medical doctors provided negative nexus opinions and two 
indicated that such a nexus is "possible" and "probable."  The 
Board finds that the two physicians' statements are too vague and 
speculative to warrant any probative weight. The positive medical 
opinions are expressed in terms of "may" ("it is possible" and 
"could be") and thus also imply "may" or "may not," and are too 
speculative to establish a plausible claim by themselves. Because 
of the speculative nature of the doctors' opinions, they are 
insufficient as medical opinions in favor of the Veteran's claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Additionally, there is no competent evidence of continuity of 
symptoms or treatment since service.  The Veteran has indicated 
he sought treatment from a private doctor since his discharge 
from service, but never describes with any detail his symptoms or 
treatment.  His treating physician is not longer in practice, and 
those records are unavailable.  As noted in the VA examination of 
March 2001, the Veteran reported that he had no problems with his 
left knee until the 1990's, some 30 years after service.  This 
length of time without complaint or treatment associated with the 
left knee is so long after service that the symptoms cannot be 
said to be continuous; this is not evidence of continuity of 
treatment.  

The only remaining evidence of medical nexus is found in the 
Veteran's statements and claim. The Veteran's statements, 
however, are not competent evidence of current diagnoses, or 
connections to military service. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony is 
not competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992). Competent medical 
evidence of a medical nexus is required for service connection in 
this case. Because no such evidence exists, the claim must be 
denied.

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for a left knee disability. As such, that doctrine is not 
applicable in the instant appeal, and his claim must be denied. 
38 U.S.C.A. § 5107.



Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice from 
VA must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the Veteran is expected to 
provide. This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, August 2005, September 2005, and March 2006 letters to the 
Veteran satisfy the requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); and Dingess. Any defect with respect to the 
timing of the notice requirement was harmless error. The Veteran 
was furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's statements, 
his service treatment records, and VA treatment records have been 
associated with the claims folder. His Social Security 
Administration record was also reviewed. The Veteran was afforded 
a VA skin examination and the April 2006 report is in the claims 
folder. The Board notes that in a November 2006 statement, the 
Veteran essentially argued that the examination was inadequate. 
In regard to the focal point of the Board's inquiry in the 
instant case, specifically, whether the Veteran has a current 
disability, the Board notes that he argued that the examiner did 
not fully examine him. However, the examination report includes 
detailed findings regarding the Veteran's skin and, moreover, the 
Veteran was reexamined in connection with a VA physical he 
received in May 2007, which also showed no findings relevant to 
his skin. Therefore, the Board finds that the April 2006 VA 
examination is adequate for adjudication purposes.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done everything 
reasonably possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. 
Therefore, VA has satisfied its duty to assist the Veteran and 
further development is not warranted.


ORDER

New and material evidence was received to reopen the claim for 
entitlement to service connection for a left knee condition; to 
that extent only, the Veteran's appeal is granted.

Entitlement to service connection for a left knee condition is 
denied.




REMAND

The Veteran contends that he is entitled to compensation for a 
right eye disability due to a corneal transplant he received at a 
VA hospital in January 1973. He contends that his current right 
eye blindness is a result of having undergone that surgery while 
having a fever.

This claim for compensation is premised on 38 U.S.C.A. § 1151. 
Title 38, U.S.CA. § 1151 provides that, where a Veteran suffers 
an injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected. Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an event 
which was not reasonably foreseeable.

In July 2008, VA afforded the Veteran a VA examination with 
regard to this claim. The VA examiner reviewed the claims folder 
and examined the Veteran. Following examination, the examiner 
confirmed the diagnosis as "blind right eye postoperative status 
penetrating corneal keratoplasty post injury status." The 
examiner went on to state that the question asked of him was 
whether the Veteran has "additional disability of the right eye 
related to his corneal transplant to Jackson VA medical Center in 
January of 1972 which is the result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance of 
fault on the part of the VA Medical Center?"  The examiner's 
response was that "there is no evidence of any of this" and 
that "this was the appropriate procedure to be done for the 
problem and there was no evidence of any untoward event."

Once VA undertakes the effort to provide an examination for a 
compensation claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided. 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Since the July 
2008 VA examiner failed to assess the Veteran's claim as to all 
elements of possible compensation under 38 U.S.C.A. § 1151, a 
remand is necessary in order to afford the Veteran another 
examination, or at least to obtain an addendum to the July 2008 
examination report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. An addendum to the July 2008 VA examiner's 
opinion should be obtained, or if necessary 
the Veteran should be afforded a new VA 
examination for the purpose of obtaining a 
medical opinion regarding his claim for 
benefits under 38 U.S.C.A. § 1151 for 
residuals of a corneal replacement surgery 
provided by the VA in January 1973. 

The examiner should first specifically 
address whether the surgery or follow up 
treatment proximately caused his current 
"blind right eye postoperative status 
penetrating corneal keratoplasty post injury 
status." 

If the causal relationship exists, the VA 
opinion should then address whether the 
proximate cause of the right eye disability 
was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
the medical or surgical treatment.

If the answer to that question is in the 
negative, the VA opinion should address 
whether the proximate cause of the Veteran's 
current right eye disability was an event 
that was not reasonably foreseeable. 

In preparing such an opinion, the examiner 
should specifically address the Veteran's 
contention that he has additional 
disability to his eye due to having a 
fever at the time of the corneal 
transplant. 

2. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


